DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 4,986,583)

Regarding claim 12,  Campbell et al. discloses A push-pull door handle assembly, comprising: 
a housing (38; Campbell et al.) adapted to reside within a door; 
a pair of levers (70,56; Campbell et al.) pivotally mounted in the housing and extending in opposite direction, and each having an inner end and an outer end; 
a pair of rotatable blocks (54,37; Campbell et al.) pivotally mounted in the housing, adjacent the inner ends of the levers for engagement by the levers; 

 a plunger (74; Campbell et al.)  connected to the slipping block, and being extendable from the door and retractable into the door; and interior and exterior door handles connected to the outer ends of the levers; whereby pushing and pulling the handles. pivots the levers so as to rotate the rotatable blocks, thereby sliding the slipping block, whereby the plunger is retracted to allow the door to be opened and closed.

Regarding claim 13,  Campbell et al. discloses The push-pull door handle assembly of claim 12 further comprising a reset spring (c.3, l.46 biasing means; Campbell et al.) mounted in the housing on one end of the slipping block to urge the slipping block to a neutral position after pushing or pulling of the door handles is released.

Regarding claim 14,  Campbell et al. discloses The push-pull door handle assembly of claim 12 wherein each rotatable block has a pivot axis and each lever has a pivot axis (Fig. 7, 40, 61; Campbell et al.), and the pivot axes of the rotatable blocks are perpendicular to the pivot axes of the levers.

Regarding claim 15,  Campbell et al. discloses The push-pull door handle assembly of claim 14 wherein the housing has opposite halves with mating surfaces. 
Note: mating surfaces is taken broadly as what the surfaces mate is undefined.

Regarding claim 16,  Campbell et al. discloses The push-pull door handle assembly of claim 15 wherein the rotatable blocks have pivot axes which are parallel (Fig.5; Campbell et al.) to the mating surfaces of the rotatable block halves.

Regarding claim 17,  Campbell et al. discloses The push-pull door handle assembly of claim 15 wherein the housing has opposite ends and further comprising a cylindrical connection (58, 58a; Campbell et al.)  fitting over the halves at each end.

Regarding claim 18,  Campbell et al. discloses The push-pull door handle assembly of claim 12 wherein the housing has a longitudinal cavity (between 78 and 76 Fig. 5; Campbell et al.) for receipt of the levers and a radial cavity (Fig.1; Campbell et al.)for receipt of the rotatable blocks and the slipping block.
Note: recitation of direction without frame of reference is broadly interpreted

Regarding claim 19,  Campbell et al. discloses The push-pull door handle assembly of claim 18 wherein the longitudinal cavity extends(annotated, Fig. 5; Campbell et al.) on opposite sides of the radial cavity.

    PNG
    media_image1.png
    1224
    745
    media_image1.png
    Greyscale

Annotated Figure Taken from Campbell et al. (US 4,986,583)

Regarding claim 20,  Campbell et al. discloses The push-pull door handle assembly of claim 12 wherein the housing has a central protuberance (embossment Fig.5; Campbell et al.) within which the rotatable blocks and slipping block are mounted.

Regarding claim 21,  Campbell et al. discloses A push-pull lock for a door, comprising: 

a pair of levers (70,56; Campbell et al.) pivotally mounted in the housing and extending in opposite directions to the opposite ends; 
a pair of rotating blocks (54,37; Campbell et al.) pivotally mounted in the housing for pivotal movement by each of the levers; 
a slippage block (32; Campbell et al.) in the housing and being movable from a neutral position to an actuated position by pivotal movement of either of the rotating blocks; and	
a plunger (74; Campbell et al.)  extending from the housing and connected to the slippage block for retraction when the slippage block is moved to the actuated position.

Regarding claim 22,  Campbell et al. discloses The push-pull lock of claim 21 wherein the levers each have a pivot axis and the rotating blocks each have a pivot axis(Fig. 7 40 , 61; Campbell et al.), and the lever pivot axes being perpendicular to the rotating block pivot axes.

Regarding claim 23,  Campbell et al. discloses The push-pull lock of claim 21 wherein the housing has longitudinal axis between the interior and exterior ends and the rotating block pivot axes are parallel (Fig.5; Campbell et al.) to the longitudinal axis and the lever pivot axis are perpendicular to the longitudinal axis.

Regarding claim 24,  Campbell et al. discloses The push-pull lock of claim 21 wherein the housing has a longitudinal axis (between 78 and 76 Fig. 5; Campbell et al.) and the slippage block moves linearly and perpendicular (Fig. 1; Campbell et al.)to the housing longitudinal axis.

Regarding claim 25,  Campbell et al. discloses The push-pull lock of claim 21 further comprising a spring to bias(c.3, l.46 biasing means; Campbell et al.)  the slippage block to the neutral position.

Regarding claim 26,  Campbell et al. discloses The push-pull lock of claim 21 further comprising a spring for each lever (64 and 46; Campbell et al.) to bias the lever to a neutral position.

Regarding claim 27,  Campbell et al. discloses The push-pull lock of claim 21 wherein each lever is adapted to be connected to a handle (62; Campbell et al.)  for pivotal movement when the handle is pushed and pulled.

Regarding claim 28,  Campbell et al. discloses The push-pull lock of claim 21 wherein each lever is adapted to be connected to a handle(62; Campbell et al.)   for pivotal movement the handle is pushed and pulled.

Regarding claim 29,  Campbell et al. discloses The push-pull lock of claim 1 wherein the housing has a first cavity(between 78 and 76 Fig. 5; Campbell et al.)  for receipt of the levers and a second cavity for receipt of the rotating blocks and the slippage block.

Regarding claim 30,  Campbell et al. discloses The push-pull lock of claim 19 wherein the first cavity (between 78 and 76 Fig. 5; Campbell et al.) resides on opposite longitudinal sides of the second cavity.
Note: Direction recitation without establishing a frame of reference is meaningless.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675